Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-694

IN RE WRIGHT H. LEWIS,
                    Respondent.                    DDN: 343-16
An Inactive Member of the Bar of
the District of Columbia Court of Appeals

Bar Registration No.      1010919

BEFORE:      Thompson, Associate Judge, and Washington and Farrell, Senior
           Judges.
                                  ORDER
                        (FILED – November 2, 2017)

       On consideration of the certified order suspending respondent from the
practice of law in Virginia for nine months with conditions; this court’s July 21,
2017, order temporarily suspending respondent and directing him to show cause
why identical reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent did not file a response to the show cause order but filed the required D.C.
Bar R. XI, § 14 (g) affidavit on August 16, 2017, it is

       ORDERED that Wright H. Lewis is hereby suspended from the practice of
law in the District of Columbia for a period of nine months, subject to the conditions
imposed by the state of Virginia. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11
(c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of reinstatement, the
suspension will be deemed to run nunc pro tunc from August 16, 2017.

                                         PER CURIAM